DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated May 8, 2019 has been fully considered.  Claims 1-10 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26-29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
in the specification the reference numbers 3-4, 6, and 8-25 do not describe the same part as in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  the method steps are written in narrative functional format.  It is suggested the method claims be rewritten in positive process language as a series of steps in order to conform to standard US practice. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, it is unclear if the “/” in an ammonium sulfite/ammonium hydrogen sulfite absorption section is meant to mean “ammonium sulfite AND ammonium hydrogen sulfite absorption section” or “an ammonium sulfite OR an ammonium hydrogen sulfite absorption section.”  For the purposes of examination and interpreting the claims in a reasonably broad manner, the Examiner interprets the slash as “an ammonium sulfite OR an ammonium hydrogen sulfite absorption section.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 9-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. 105727699 to Liu et al. (hereinafter Liu, a machine translation of the description of Liu will be referred to in the rejection below; machine translation pdf is provided).
In regard to claim 1, Liu teaches in Fig. 1 an ammonia-based multi-zone double-loop process for ultralow emission of multi-pollutant, comprising: 
successively passing a flue gas through a cooling concentration crystallization zone (washing and cooling section 5 – SO2 flue gas enters the absorption tower 1 at flue gas inlet 2 and then is in countercurrent contact with the sprayed ammonium sulfate aqueous solution, and the flue gas is cooled under adiabative conditions to evaporate the solution 
the cooling concentration crystallization zone, the sulfur oxide absorption zone, the water washing and purifying zone, and the dust and mist removing zone are separated by gas permeable liquid collecting plates (airlift plates 9, 12, 20) [0022], [0033], [0035]; 
the cooling concentration crystallization zone, the sulfur oxide absorption zone, and the water washing and purifying zone are respectively provided with a plurality of sprayers (washing and cooling section inverse spray sprayer 6, first stage absorption section spray device 10, ammonia mist spraying device 18, respectively [0022]), and spraying liquids of the cooling concentration crystallization zone, the sulfur oxide absorption zone, and the water washing and purifying zone are a concentration liquid (the liquid collecting in washing circulation tank 3, passing through pump 36 and sprayer 6 [0039]), an absorption liquid (sprayed by 10 [0030]), and a water washing liquid (secondary demister spray devices 23 [0031]), respectively; 

spraying the concentration liquid in a circulating manner through a concentration pump (washing pump 36 [0039]) after the concentration liquid converges into a concentration crystallization tank (washing circulation tank 3 [0039]) at a bottom of the absorption tower (desulfurization absorption tower 1) [0027]; and 
spraying the water washing liquid in a circulating manner through a water washing pump (second flushing water pump 41) after the water washing liquid converges into a water washing circulation tank (water tank 392 [0036]).

In regard to claim 2, Liu teaches in Fig. 1 the ammonia-based multi-zone double-loop process for the ultralow emission of the multi-pollutant according to claim 1, wherein the absorption liquid comprises an ammonium sulfite solution and an ammonium sulfate solution [0045], and the ammonium sulfite solution and the ammonium sulfate solution are sprayed in an ammonium sulfite/ammonium hydrogen sulfite absorption section (secondary absorption section 11 which uses ammonium sulfite) and an ammonium sulfate absorption section (primary absorbing section 8 which uses an absorbing solution containing ammonium sulfate [0045]), respectively; after converging into an oxidation tank (oxidation tank 29 [0033]), the ammonium sulfate solution is sprayed in a circulating manner through an ammonium sulfate pump 37 [0035]; and after converging into an ammonia adding tank (second-level absorption circulation tank 34 [0035], [0038]), a first 

In regard to claim 4, Liu teaches in Fig. 1 the ammonia-based multi-zone double-loop process for the ultralow emission of the multi-pollutant according to claim 2, wherein an oxidation air distributing tube (aeration device 30) is provided on the bottom of the oxidation tank 29 [0033]; an overflow port (at the top of the left wall of oxidation tank 29; see Fig. 1 excerpt below) connected to the cooling concentration crystallization zone 5 is provided on a wall of the oxidation tank; and an air outlet (at the upper most part of 27; see Fig. 1 excerpt below) connected to the absorption tower is provided at tops of the oxidation tank 29 and the ammonia adding tank 34 [0035], [0038].
[AltContent: textbox (overflow port)][AltContent: textbox (air outlet)]
    PNG
    media_image1.png
    407
    730
    media_image1.png
    Greyscale



In regard to claim 9, Liu teaches in Fig. 1 the ammonia-based multi-zone double-loop process for the ultralow emission of the multi-pollutant according to claim 1, wherein a top of the sulfur oxide absorption zone is provided with a plurality of absorption liquid mist eliminators 22; a bottom of the absorption liquid mist eliminator (the upper mist eliminator 22) is provided with a porous tubular sprayer 23 with a nozzle facing upwards (the upper sprayer 23 faces upwards); and a spraying liquid of the porous tubular sprayer is process water [0037].

In regard to claim 10, Liu teaches in Fig. 1 the ammonia-based multi-zone double-loop process for the ultralow emission of the multi-pollutant according to claim 1, wherein a plurality of porous tubular sprayers (several de-ammonia mist section spray devices 18) are provided in the water washing and purifying zone (de-ammonia mist section 15) to form a plurality of water washing layers, and a filler adsorption layer (filler-containing de-ammonia mist device 17) is provided on a bottom of the water washing and purifying zone [0031], [0047].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as discussed above in regard to claim 2.
In regard to claim 3, Liu teaches in Fig. 1 the ammonia-based multi-zone double-loop process for the ultralow emission of the multi-pollutant according to claim 2, wherein a combinational gas distributor is provided in the oxidation tank, the combinational gas distributor comprises a porous tubular air distributor (aeration device 30 [0033]) and a multilayer bubbling porous plate (perforated liquid distribution plate 28 and perforated partition 33); the multilayer bubbling porous plate 28 is provided above the porous tubular air distributor 30 (see Fig. 1). Regarding a distance between the porous tubular air distributor and a bottom of the oxidation tank is 600-1500 mm; and each hole of the multilayer bubbling porous plate has a diameter of 5-30 mm, in absence of showing criticality of the record, the optimized distance ranges between the porous tubular air distributor and a bottom of the oxidation tank and the optimized diameter ranges for the each hole of the multilayer bubbling porous plate in the ranges as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter the prior art of record, considered both individually and in combination, fails to teach: 
(claim 5) the dust and mist removing zone is provided with a composite mist eliminator, the composite mist eliminator comprises a ridged or plate primary mist eliminator in a lower layer, a mesh mist eliminator in a middle layer, and a wire-mesh electric mist eliminator in an upper layer, as disclosed in claim 5.  Claims 6 and 7 depend upon claim 5 and are also considered to comprise allowable subject matter for the above reason. 
(claim 8) wherein the cooling concentration crystallization tank is provided with a tube-mesh air agitation device with a plurality of nozzles, and the tube-mesh air agitation device is connected to an ammonium sulfate post-treatment system.
Liu is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 5-8.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CABRENA HOLECEK/Examiner, Art Unit 1776